Order in so far as it denies plaintiff’s motion to examine the defendant before trial and to require upon the examination the production of certain books and documents reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs; the examination to proceed at the time and place to be designated in the order. The appeal from the order denying a resettlement of the order now reversed dismissed, without costs, in view of the disposition of the appeal from that order. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur. Settle order on notice.